Case 1:11-cr-00937-SOM Document 200 Filed 06/25/20 Page 1 of 3   PageID #: 1037



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,    )         CR. NO. 11-00937 SOM
                              )
           Plaintiff,         )         ORDER REGARDING LETTER
                              )         REQUESTING VARIOUS FORMS OF
      vs.                     )         RELIEF
                              )
 DAVID VERDEN WILLIAMS, JR. , )
                              )
           Defendant.         )
 ____________________________ )

                   ORDER REGARDING LETTER REQUESTING
                        VARIOUS FORMS OF RELIEF

            On October 7, 2013, this court sentenced David Verden

 Williams to 151 months of imprisonment for having committed a

 bank robbery in violation of 18 U.S.C. § 2113(a).           Williams is

 now incarcerated at Lewisburg USP in Pennsylvania and has a

 projected release date of April 7, 2023.         See

 https://www.bop.gov/inmateloc/ (input No. 99700-022) (last

 visited June 25, 2020).      Over the years, Williams has sent this

 court many letters.     This court received the latest on June 24,

 2020.   That letter requests various things.           See ECF No. 199.

            To the extent Williams asks this court to order the

 Bureau of Prisons to transfer him to FDC Honolulu, this court

 denies that request.     This court has no authority to order

 Williams housed at any particular location.

            To the extent Williams asks for copies of court forms

 for a § 2255 petition, a § 1983 complaint, and an in forma

 pauperis application, the court grants that request and directs
Case 1:11-cr-00937-SOM Document 200 Filed 06/25/20 Page 2 of 3   PageID #: 1038



 the Clerk of Court to mail Williams copies of those forms.

 Williams may also download the forms from

 https://www.hid.uscourts.gov/forms/AO/AO_243_1007.pdf,

 https://www.hid.uscourts.gov/forms/HID/ProSe/complaint_for_violat

 ion_of_civil_rights_prisoner_0.pdf, and

 https://www.hid.uscourts.gov/forms/IFPFORM_(Rev._Jan._2008).pdf.

 The court notes that Williams has previously filed three § 2255

 petitions.    See ECF Nos. 107, 136, and 185/188.        To file another

 one, he must first seek a certificate allowing him to do that

 from the Ninth Circuit Court of Appeals.         28 U.S.C. § 2255(h).

            To the extent Williams seeks appointment of counsel to

 file a § 2255 petition and/or a § 1983 complaint, that request is

 denied without prejudice, as Williams does not meet his burden of

 demonstrating that appointment of counsel is appropriate under

 the circumstances.     Williams does not have authorization from the

 Ninth Circuit to file another § 2255 petition.          Additionally, it

 is unclear why Williams now seeks a § 1983 complaint form “for

 his dismissed 1983 prisoner civil rights lawsuit,” Civil No. 19-

 00081 JMS/KJM.

            To the extent Williams seeks to withdraw his guilty

 plea, that request is denied without prejudice to the filing of a

 request more fully supported by law and facts.          Conclusory

 statements about competency and excessive punishment are

 insufficient to support such a motion.        The court also notes that



                                      2
Case 1:11-cr-00937-SOM Document 200 Filed 06/25/20 Page 3 of 3          PageID #: 1039



 a motion to withdraw a guilty plea is not usually brought years

 after sentencing and when a defendant has already served the

 majority of his prison term.           When a challenge to a guilty plea

 is brought following sentencing, it is usually part of a timely

 direct appeal or a timely motion under § 2255.                Williams may not

 skirt the requirements for either of those avenues by simply

 filing a stand-alone request.



              IT IS SO ORDERED.

              Dated:    Honolulu, Hawaii, June 25, 2020.




                                  /s/ Susan Oki Mollway
                                 Susan Oki Mollway
                                 United States District Judge




 David Verden Williams, Jr. vs. United States of America; CR. NO. 11-00937 SOM; ORDER
 REGARDING LETTER REQUESTING VARIOUS FORMS OF RELIEF




                                          3
